Citation Nr: 1141748	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for atrophic scar adherent to the underlying tissue, bone, and muscles, with depression of the fibula and arthritic changes of the right ankle.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 12, 2006 and from January 1, 2007.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

During the course of the Veteran's appeal, in a July 2007 rating decision, the RO assigned a 100 percent temporary total evaluation for PTSD effective October 12, 2006, based on a period of hospitalization for PTSD.  A 30 percent rating was continued following hospitalization, effective January 1, 2007.  Accordingly, the Board has characterized the claim for higher rating for PTSD as reflected on the title page.

For reasons explained below, the claims on the title page have been recharacterized to include a claim for a TDIU.

When this case was previously before the Board in April 2010, it was remanded in order to fulfill the Veteran's request for a Board hearing.

In July 2010, the Veteran and his spouse testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

The Board's decision addressing the claims for higher ratings for a right ankle disability and for PTSD is set forth below. The claim for a TDIU is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on his part, is required.
 

FINDINGS OF FACT

1.  Pertinent to the March 2005 claim for increase, the Veteran's atrophic scar adherent to the underlying tissue, bone, and muscles, with depression of the fibula and arthritic changes of the right ankle has been manifested by a limp as well as right ankle pain, laxity, swelling and decreased range of motion; marked disability or ankylosis of the right ankle is not shown.   

2.  Pertinent to the March 2005 claim for increase, the Veteran's PTSD has been manifested by nightmares, sleep disturbances, social isolation, irritability, outbursts of anger, and occasional disturbances of motivation and mood; collectively, these symptoms suggest occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for atrophic scar adherent to the underlying tissue, bone, and muscles, with depression of the fibula and arthritis changes of the right ankle, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2011).

2.    Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent, but no higher, rating for PTSD prior to October 12, 2006, and from January 1, 2007, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a May 2005 pre-rating letter and December 2006 and October 2008 post-rating letters provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for higher ratings, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. In addition, the December 2006 letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2008 post-rating letter set forth the criteria for higher ratings for the disabilities.

After issuance of the post-rating letters, and opportunity for the Veteran to respond, the September 2009 Supplemental Statement of the Case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the post-rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA treatment records, private treatment records, and the report of various VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's July 2010 Board hearing, as well as various written statements provided by the Veteran and by his wife and his representative, on his behalf.  The Board also finds that no further RO action on these matters, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

	A.  Right Ankle	

Historically, the Veteran was granted service connection for atrophic scar adherent to the underlying tissue, bone and muscles with depression of the fibula, right, in an October 1978 rating decision.  A 10 percent rating was assigned under Diagnostic Code (DC) 5262, effective July 14, 1978.  In October 1990, the RO assigned a 20 percent rating, effective March 26, 1990.  The Veteran filed the instant claim for increased rating in March 2005, and appeals an August 2005 rating decision continuing the 20 percent rating.

The rating for the Veteran's atrophic scar adherent to underlying tissue, bone and muscles with depression of fibula and arthritic changes of the right ankle has been assigned under DC 5262, for impairment of the tibia and fibula.  Under that diagnostic code, malunion of the tibia and fibula, with moderate knee or ankle disability warrants a 20 percent rating, while a 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating requires nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6 (2011).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a rating in excess of 20 percent for the Veteran's atrophic scar adherent to the underlying tissue, bone, and muscles, with depression of the fibula and arthritis changes of the right ankle is not warranted at any time since the Veteran's March 2005 claim for increase.

The Veteran was afforded a VA orthopedic examination in June 2005.  On examination, the Veteran reported that he experienced constant severe pain with flare-ups occurring approximately every two weeks which required him to get off of his feet.  He indicated that the leg was made worse by sitting for long periods, driving, or walking on hard surfaces.  He wore a brace as needed, and used a cane to assist with ambulation.  The Veteran reported that he could walk maybe one-quarter of a mile before having to stop. With respect to daily activities, the Veteran noted that he could not climb, drive long distances, and could not be very physically active.  He was employed as a packing specialist, and his employer allowed him to sit down and elevate his right leg, as needed.  

On physical examination, the examiner noted an eight centimeter scar with a defect that was four by two centimeters.  There was some muscle loss, and the scar was adherent.  There was decreased sensation around the scar.  The ankle also had decreased motion secondary to the scar.  Plantar flexion was estimated to be 20 degrees, while dorsal flexion was estimated at 10-15 degrees.  Repetition five times yielded the same range of motion with no signs of fatigability and increased pain with each repetition.  There was no lack of coordination.  The Veteran did walk with a notable limp on the right leg.  An x-ray revealed mild degenerative posttraumatic changes in the right distal tibia due to gunshot injury. A diagnosis of old injury to the right lower leg with adherent scar and arthritic changes to the right ankle and reduction of motion of the right ankle was assigned.

On VA examination in September 2006, the Veteran reported continued right ankle pain in the distal tibial area, as well as weakness, stiffness, and instability.  He also indicated that he walked with a cane because the right leg gave out.  Flare-ups of pain, weakness, and instability reportedly occurred when he had to go down steps or walk up an incline.  This occurred almost every day, and lasted until he was able to get off of his feet.  The Veteran indicated that he still worked as a packing engineer.  Functionally, the Veteran noted that he could not run or walk for longer distances or perform any type of exercise except for swimming.  A diagnosis of degenerative joint disease was indicated.

A VA outpatient treatment report from August 2007 reflects that the Veteran complained of right ankle pain.  An examination of the right ankle revealed a healed scar in the lower third of the leg, which was depressed and appeared to be fixed to the tibia at one place.  Ankle movement was noted to be almost normal, except for a very mild terminal restriction. There was no nuero-vascular deficit.  A diagnosis of right ankle pain and degenerative changes was indicated.

A November 2007 evaluation from the Foot and Leg Center of Georgia notes that the Veteran complained of numbness in the ankle and loss of balance.  An examination of the lower extremity showed intact pedal pulses.  He had gross non-pitting edema of the bilateral feet and ankles.  Temperature was warm and color was normal.  Dermatologic examination showed an indentation in the right medial inferior leg.  There was a defect in the muscle.  Neurologically, the Veteran had intact sensory perception, though his deep tendon reflexes were decreased on the right side compared to the left.  Muscle testing on the right side showed some weakness, particularly in inversion and eversion.  The Achilles tendon was tight on both sides. Range of motion of the right ankle was less than 10 degrees in dorisflexion, and there was crepitus with range of motion and apparent anterior impingement.  An x-ray of the right foot and ankle revealed the small remaining pellets of the gunshot wound in the right leg.  There was decreased joint space in the ankle with spurs on the top of the talus, navicular, and cuneiform as well as the first metatarsal.  A diagnosis of ankle arthritis with instability of the foot and ankle was assigned.  The examiner indicated that the Veteran may have to undergo ankle fusion at some point, but thought that this was several years down the road.

A January 2008 medical report from Dr. G. notes that the Veteran presented for follow-up of neuropathy, ankle arthrosis, and instability.  It was indicated that the Veteran received an injection, which did help.  He was assessed with neuropathy of the lower extremity, neuritis, and osteoarthritis, localized.  The examiner indicated that the Veteran's in-service gunshot wound, including the remaining pellets in his leg, were responsible for nerve damage.  In addition, he noted that, while medicine will help control the abnormal sensations, it will not restore normal sensations.  

On VA examination in May 2008, the Veteran indicated that that over the past year or so, he had experienced increasing discomfort in the right ankle that occasionally woke up him from sleep, as well as instability in the right ankle.  The pain radiated to the mid-calf.  Flare-ups occurred intermittently throughout the day, aggravated by walking greater than 100 yards, squatting or kneeling.  Relieving factors were a cane, medications, heat, sleep, and elevation.  Other symptoms endorsed included weakness, swelling, some giving way, locking, and fatigability.  The Veteran noted that he had recently retired in January 2007 due to PTSD and other medical problems.  With respect to activities of daily living, the Veteran indicated that he was unable to do some home repairs and had increased difficulty driving.  

On physical examination, it was noted that the ankle movement was almost normal, except for a very mild terminal restriction.  The Veteran walked with a mild right limp and used a cane.  Visualization of the scar showed tissue loss, a five-centimeter scar going vertically and a six-centimeter scar attached going horizontally, with an area of depression approximately 3 by 2 centimeters.  There was some adhesion of the skin that the examiner found may interfere with some range of motion exercises. Palpation showed discomfort in the aspect of the scar.  Dorsiflexion was to 15 degrees, with discomfort at 15 degrees.  Plantar flexion was to 40 degrees with discomfort at 40 degrees.  Repetition of plantar flexion showed increasing pain with decreased range of motion to 35 degrees.  Pain was the only noted DeLuca criteria.  Based on result of the examination and x-ray, a diagnosis of traumatic degenerative joint disease of the right ankle with noted physical, x-ray, and scar findings, was assigned.

A September 2008 report from Dr. G. of OrthoPro Services reflects that the Veteran was treated for foot, ankle, and knee pain.  It was noted that the Veteran had a history of right tibial gunshot injury and developed asymmetry of gait resulting in pain in the right knee and bilateral feet and ankles.  The physician noted that he constructed custom rigid foot orthotics to maintain proper foot and ankle alignment in standing and walking.  

On VA examination in July 2009, the Veteran reported continued constant right ankle pain, rated a 6 on a scale of 1 to 10.  He also endorsed symptoms of weakness, stiffness, swelling, giving way, locking, fatigability and lack of endurance.  Flare-ups reportedly occurred at least 4 to 5 times per week, alleviated by rest, medication, and application of heat or cold.  He indicated that he used a cane and occasionally wore a brace.  

On physical inspection of the scars, the examiner noted that they were supple, irregular, well-healed, nonadherent, and nontender.  The underlying tibia and fibula were unremarkable.  There was diffuse circumferential tenderness, but no increased heat, redness, edema, or effusion.  Dorsiflexion was to 20 degrees with pain at the endpoint of motion.  Plantar flexion was to 45 degrees with pain again at the endpoint.  Repetition of motion produced increased pain, weakness, fatigue, and incoordination, but with no additional loss of range of motion.  An x-ray revealed posttraumatic changes of the distal right tibia with previous gunshot injury.  There were degenerative changes, but with no significant changes from previous examination.  A diagnosis of right ankle degenerative joint disease was assigned, and the examiner indicated that the disability was mild.  

During the Veteran's July 2010 Board hearing, he testified that his ankle hurt daily, and that he experienced swelling and giving way as well.  He indicated that he walked with a cane for stability, and sometimes used ankle braces.  He noted that he could bend his ankle and did perform ankle exercise, but that his range of motion was not full.  The Veteran's wife indicated that she had observed the Veteran in pain due to his ankle disability, and that the disability limited his ability to perform many activities.  

As indicated above, to warrant a higher rating, the evidence would need to show nonunion of the tibia and fibula or malunion of the tibia and fibula with marked ankle disability. See 38 C.F.R. § 4.71a, DCs 5262.

X-rays of the right tibia and fibula show that there is no nonunion of these bones.  While impairment of the fibula has been shown, the evidence shows there was not marked ankle disability.  The Veteran still has motion in all planes of ankle motion, and he only reports problems with laxity, swelling, and a limp.  The Board also emphasizes the findings of mild degenerative changes of the right ankle on examination in June 2005, the August 2007 VA outpatient treatment reports indicating normal ankle, except for a very mild terminal restriction, and the finding of "mild" disability on examination in July  2009.  Ankle disability greater than moderate is simply not shown.  

The Board has considered the Veteran's complaints indicating that his right ankle is painful; however, the VA examinations revealed no additional functional impairment on the basis of repetitive use, due to pain with use, limited endurance, weakness, fatigability, or incoordination.  Only a 5 degree loss of plantar flexion was found on one examination in May 2005.  Here, the Veteran's complaints have been taken into consideration in the assignment of the 20 percent rating, and there is no basis for assignment of a higher rating on the basis of these complaints, alone.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating. Diagnostic Codes 5271-74 provide for a maximum 20 percent rating.  Diagnostic Code 5270 provides for a 40 percent rating upon a showing of ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, however, as the VA examination of record reflect that the Veteran has retained significant range of motion, the Veteran's right ankle disability has not been shown to involve ankylosis; as such, Diagnostic Code 5270 is not applicable.  See 38 C.F.R. § 4.71a.  The disability also has not been shown to involve any other factor(s) that would warrant evaluating the disability under any other provision(s) of VA's rating schedule.  

Additionally, as the Veteran already is compensated for his complaints of pain, instability, limitation of motion of the right ankle under the currently assigned 20 percent rating, a separate rating on the basis of scar or neuropathy is not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).

B.  PTSD

Historically, the Veteran was granted service connection for PTSD in an April 1997 rating decision; a 10 percent rating was assigned effective May 28, 1996.  In April 2000, the RO assigned a 30 percent rating effective July 29, 1998.  The Veteran filed the instant claim for higher rating in March 2005, and appeals an August 2005 rating decision maintaining the 30 percent rating.  As noted above, during the course of the Veteran's appeal, a temporary 100 percent evaluation was assigned from October 12, 2006 through December 31, 2006 for a period of hospitalization; a 30 percent rating was continued from January 1, 2007.

The RO assigned the Veteran's ratings for PTSD under Diagnostic Code 9411.  However, the criteria for rating psychiatric disabilities other than eating disorders are actually set forth in a general rating formula.  See 38 C.F.R.  § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Pertinent to the Veteran's March 2005 claim for increased rating, he was afforded a VA examination in June 2005.  On examination, the Veteran reported that he was not currently taking any psychiatric medications, as those medications caused drowsiness.  He also indicated that he was not currently receiving treatment, but had a neighbor who was a psychiatrist and who "helped him out."  He noted that he had been married twice and was 6 years into his second marriage.  He was employed as a packing engineer at an Air Force base.  Current psychiatric symptomatology included difficulty sleeping, increased irritability, social withdrawal, recurrent thoughts about his combat experiences, nightmares, susceptibility to environmental triggers, hypersensitivity to noise, and avoidance of violent scenes.

During the interview, the examiner noted that the Veteran was polite and cooperative, and was not in acute distress. His affect was appropriate and unconstructed.  Mood appeared to be within normal limits.  He was alert and oriented, and speech was relevant and coherent.  There were no evident signs of psychosis.  The Veteran also did not exhibit homicidal or suicidal thinking, and there was no impairment of thought processes.  The examiner estimated that the degree of impact on his posttraumatic stress disorder symptoms on social and occupational functioning was moderate to severe.  A diagnosis of PTSD with a GAF score of 53 was assigned.

On VA psychiatric examination in September 2006, the Veteran indicated that he was assessed for possible admission in October 2006 for his mental health.  While discussing this, the examiner noted that the Veteran became somewhat tearful and stated that he needed help and did not want his PTSD to result in the loss of his second wife due to divorce.  He indicated that his marriage was already on shaky ground due to his behavior.  The Veteran's self-report of current symptoms included anger, avoidance of crowds, flashbacks, nightmares, lack of impulse control, and verbal abuse of others which he said had impacted both of his marriages as well as his relationships at work.  Some domestic violence was reported in his first marriage, which was one of the reasons for the divorce.  He indicated that he liked his current job but did not care for the people.  He did not indicate that he missed any work or used high amounts of sick or annual leave.  He reported having minimal conflicts at work, although he admitted to using profanity during conflicts with coworkers.  The Veteran indicated that he was generally isolated in his current job, and had only minimal interaction with others.  The Veteran indicated good relationships with his children and with his wife were "okay."  

With respect to activities, the Veteran indicated that he enjoyed watching sports, playing the lotto, and going to church.  He indicated that he took occasional short vacations, but that he did not socialize with others at all outside these trips.

The Veteran also reported that he was arrested for marijuana use in 1992 or 1993.  He noted that he had thoughts of suicide after the arrest.  He indicated that his wife at the time took the gun away from him, and that he no longer was in possession of any guns because "his mind was not ready for a gun" and he "could go off."

On mental status examination, the Veteran was cooperative with good eye contact.  He was alert and oriented.  Affect was described as pleasant and relatively upbeat.  Speech was relevant and coherent.  There was no evidence of psychosis or thought disorder.  He appeared to be capable of maintaining personal hygiene and other basic activities of daily living.  Short and long term memory appeared to be intact, and concentration was good.  He did not exhibit any suicidal or homicidal thinking.  A diagnosis of PTSD with a GAF score of 70 was assigned.

As indicated above, the record reflects that the Veteran was hospitalized for PTSD with associated psychotic features from October 12, 2006 to December 1, 2006.

A statement submitted in January 2007 from the Veteran's wife recounts her experiences with the Veteran's PTSD, including dealing with his outbursts of anger, periods of silence, sleep disturbances, exaggerated startle response, and argumentative behavior.  She indicated that the Veteran's symptoms put great strain and stress upon their marriage.

On VA examination in March 2007, it was noted that the Veteran was taking anti-depressant and anti-anxiety medications, and that he also attended group therapy sessions.  The Veteran reported that he still experienced nightmares, flashbacks, anger, and sleeplessness, and that he was up 3 to 4 hours every night.  He indicated that he kept in touch with all of his adult children, but that his marriage with his current wife was turbulent.  He indicated that he enjoyed visits with his neighbor, mother, and mother-in-law.  With respect to other activities, he noted that he enjoyed reading, using his computer, and occasionally watching television.  The Veteran presented to the examination clean and casually dressed.  Psychomotor activity, thought content, thought process, and speech were unremarkable.  The Veteran's attitude was cooperative and affect was appropriate.  He was oriented to time, person, and place.  It was indicated that the Veteran did not suffer from hallucinations, suicidal or homicidal thoughts, obsessive-compulsive behaviors, or episodes of violence.  Recent, remote, and immediate memory was normal.  It was noted that the Veteran had recently retired from work.  A diagnosis of PTSD and GAF score of 68 were assigned.  The examiner found that there was occasional decrease in work efficiency, with the intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but that the Veteran retained generally satisfactory functioning.

A VA outpatient psychiatric evaluation also conducted in March 2007 reflects that the Veteran continued psychiatric treatment after his 8-week intensive program.  At that time, the Veteran reported that the relationships with his second wife and children were good.  Relationships with his other family members were reportedly fair.  He indicated that he had a few close friends and was involved with his church.  He noted a history of suicidal behavior in the past and that he intended to shoot himself, but his wife took the gun away from him.  He also shot at his son around the same time.  He denied any violent behaviors since that time.  On mental status examination, the Veteran was alert and oriented, and was appropriately dressed and groomed.  Psychomotor behavior was normal, and eye contact was appropriately focused.  Affect was euthymic, and attention and concentration appeared within normal limits.  Judgment and insight were described as fair.  The Veteran denied suicidal or homicidal ideation.  A diagnosis of PTSD and GAF score of 65 was assigned.  

An April 2007 VA outpatient treatment note reflects that the Veteran was still having nightmares, but that his hallucinations had improved.  He reported that he had recently retired due to some interpersonal problems with people on the job, and felt that his retirement was at risk if he did not retire.  The treatment provider noted that thought process was relevant and coherent, and judgment, insight, and memory were intact.  A diagnosis of PTSD with psychotic features and GAF score of 60 was assigned.

During the Veteran's July 2010 Board hearing, the Veteran reported that he continued to seek treatment for his PTSD at the Dublin VA Medical Center.  He noted that he took three different medications to help him sleep and treat his nerves and anxiety.  He endorsed symptoms of sleep difficulties, nightmares, memory loss, irritability, and anger.  He indicated that he was not currently working, and that when he was working, he got irritated with others, had outbursts of anger, and used foul language.  In addition, the Veteran reported that he had difficulties being around others in general-he went to church, but that was the extent of his social activity.  He indicated that he had a history of suicidal thoughts and shot at his son once, and that weapons had been taken away from him.  The Veteran's wife also testified, and she indicated that the Veteran was depressed at times for no reason, threw angry tantrums, was easily agitated, and got up at night frequently.

Collectively, the pertinent evidence of record reflects that the Veteran's PTSD has been manifested by nightmares, difficulty sleeping, anxiety, social isolation, interpersonal difficulties, disturbances in mood and motivation, irritability and anger, some hallucinations and periods of depression.  These symptoms have specifically affected the Veteran's ability to work and participate in social and family life.  In sum, these symptoms suggest occupational and social impairment with reduced reliability and productivity, the level of impairment consistent with a 50 percent rating.  As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for a 50 percent rating for the periods on appeal both prior to and following his psychiatric hospitalization.

At no point during the periods on appeal has the Veteran's PTSD met the criteria for the next higher, 70 percent rating.  The evidence shows the Veteran did not demonstrate such symptoms as near continuous panic attacks, spatial disorientation, neglect of personal hygiene or obsessional rituals that are characteristic of the 70 percent rating.

The Board notes that the Veteran has expressed some of the symptoms of a 70 percent rating, in that he described a past history of suicidal and homicidal thoughts and incidents with guns.  However, these incidents occurred many years ago, prior to the appeal period.  As such, the Board finds that this past history, without evidence of active suicidal or homicidal ideation during the periods on appeal, does not constitute suicidal or homicidal ideation supporting a 70 percent rating.   Moreover, while the Veteran experiences some ritualistic behavior, there is no indication that this interferes with his routine activities.  Also, to the extent that the Veteran has expressed anger outburst and irritability, these do not appear to be accompanied by violent behavior.

In addition, the Veteran has had some documented symptoms of difficulty in establishing and maintaining effective social relationships, in that the record reflects that he has indicated that his symptoms led to his first divorce and have caused strain on his second marriage.  He also indicated that he got into arguments and incidents with his coworkers.  However, although there is demonstrated difficulty in establishing social and work relationships, and some social isolation, the evidence reflects that the Veteran remains married and has good relationships with his children.  Although he is retired, he reported that he still went to church and had a few friendships.  To the extent that the Veteran experienced social isolation and strained work and family relationships, such social functioning is contemplated in the currently assigned 50 percent rating.

The Board further finds that none of the GAF scores assigned provides a basis for assigning a higher rating.  According to DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.   Accordingly, the GAF scores of 68 and 65 clearly reflects even less impairment than that contemplated in the current 50 percent rating; hence, these scores provide no basis for a higher rating.  As for the scores of 53 and 60, reflecting moderate-to-serious symptoms, the Board finds that these are consistent with the assignment of a 50 percent rating.

Under the circumstances of this case, the Board finds that, pertinent to the current claim for increase, the Veteran's PTSD symptomatology has more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

As a final point, it is noted that, in analyzing this claim, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

C.  Both Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the March 2005 claim for increase has the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1) (2009); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.   § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In adjudicating each claim for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  While the Board has resolved all reasonable doubt in the Veteran's favor in reaching the decision to award a 50 percent rating for PTSD prior to October 12, 2006 and from January 1, 2007, the preponderance of the evidence is against assignment of any higher rating for that disability or for the Veteran's atrophic scar adherent to the underlying tissue, bone, and muscles, with depression of the fibula and arthritis changes of the right ankle (to include pursuant to Hart, cited above).  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).


ORDER

A rating in excess of 20 percent for atrophic scar adherent to the underlying tissue, bone, and muscles, with depression of the fibula and arthritic changes of the right ankle is denied.

A 50 percent rating for PTSD prior to October 12, 2006 and from January 1, 2007, is granted, subject to the legal authority governing the payment of VA benefits.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim for a TDIU is warranted.

In various statements and during the Veteran's July 2010 Board hearing, he has indicated, in essence, that he forced into retirement due to his service-connected disabilities.  He reported that due to his service-connected PTSD, he had difficulties getting along with others at his former place of employment, had trouble controlling his anger, and frequently got into verbal altercations.  Also, he reported that he had difficulties working as a packaging specialist due to his right leg disability and the physical limitations this presented.  The Veteran indicated that his employers recommended him for retirement when he was eligible, though he did not want to retire. 

On these facts, the claim for a TDIU is essentially a component of the Veteran's claims for higher ratings for his right ankle disability and PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board notes that, although raised by the record, the RO has not adjudicated a claim for TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). Under these circumstances, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, 4 Vet. App. 394, 393(1995).

Prior to adjudicating the claim for a TDIU, the RO should obtain all outstanding VA medical records. The claims file indicates that the Veteran is continuing to receive treatment for his multiple joint pain disability from the Dublin VA Medical Center (VAMC); the last date of treatment of record is from May 2008.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  Furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  Obtain from the Dublin VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, to specifically include any records since May 2008.  All records and/or responses received should be associated with the claims file.

3.  Adjudicate the claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


